PER CURIAM.
The plaintiff appeals a summary final judgment for the defendant in an action for personal injuries suffered by the plaintiff in a trip-and-fall case. It is establish*729-ed without issue that the plaintiff appellant was the tenant of the defendant in a furnished apartment and that her action for damages was based upon an allegedly defective carpet in the apartment. It further appears without issue that she fully recognized and understood the nature of the defect and the danger involved. The trial judge correctly ruled that she was precluded from recovery by the rule applied in Perlman v. Kraemer, Fla.App.1958, 104 So.2d 609 and Joskowitz v. Holtman, Fla.App.1961, 134 So.2d 265.
Affirmed.